Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 6/24/2021.
Claims 6 and 17 have been examined and are pending with this action. 

Arguments
Applicant’s arguments in the remarks filed 6/24/2021 have been fully considered but are moot based on new grounds of rejections.
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al (US Pub # 2018/0317266) in view of Tussy et al (US Pub # 2016/063235) and in further view of Tabe et al (US Pub # 2019/0058242).
As per claim 1, Britt discloses a method comprising: 
displaying first content on a media display (Britt: [0069]: “The notifications, which may be text messages and/or app-specific notifications, may then be displayed on the display of the user's mobile device 135..”) ;
(Britt: [0070  & Fig. 1A]: “Once the user receives a notification, he/she may remotely control the electronics equipment 430-432 via the app or browser on the user device 135. In one embodiment, the user device 135 is a touchscreen device and the app or browser displays an image of a remote control with user-selectable buttons for controlling the equipment 430-432. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”) ; 
Examiner Note:  Back and forth communication is happening between mobile device 135 and IoT device (101-105) via Internet 220.
and 
displaying second content in response to receiving the first data from the IoT device (Britt: [0070  & Fig. 1A]: “. Upon receiving a notification, the user may open the graphical remote control and turn off or adjust the various different pieces of equipment. If connected via the IoT service 120, the user's selections may be forwarded from the IoT service 120 to the IoT hub 110 which will then control the equipment via the control logic 412.”).
Britt does not explicitly teaches wherein the IoT device is a camera and piezo-electric tiles.
Tussy however discloses wherein the IoT device is a camera (Tussy: [0084]: “ The user could also hold the camera steady and move their head in relation to the camera. This method thus can be implemented with a webcam on a laptop or desktop, or on any other device, such as an IoT device where a camera is mounted”)., and wherein the first data comprises image data from the camera  (Tussy: [0044]: “ user 108 may have a mobile device 112 that is capable of capturing a picture of the user 108, such as an image of the user's face.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to Britt in view of Tussy to figure out the images and camera.  One would be motivated to do so because this technique advantageously allows the use of the facial recognition authentication system. (Tussy: [0473]).
Modified Britt does not explicitly teaches piezo-electric tiles.
Tabe however discloses determining whether a predetermined combination of the plurality of piezo-electric tiles have been activated or are being activated; and displaying the second content when the predetermined combination of the plurality of piezo-electric tiles have been activated or are being activated (Tabe: [0167]: “ The piezoelectric sensor is formed on the substrate in communication with at least a processor being further operable to calculate applied force and activate a force response based on the calculated value. Disclosed embodiments provide communication apparatus comprising a device configured for monitoring resistance associated with one or more piezoelectric sensors to detect changes in a force applied to a display/input device.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Britt in view of Tabe to figure out the piezo-electric tiles/sensors.  One would be motivated to do so because this technique advantageously allows to detect changes in a force applied to a display/input device. (Tabe: [0167]).
Claims 17 is rejected based on rationale provided for claim 6 rejection.


CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449      
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449